DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
At least Claim 1 is generic to the following disclosed patentably distinct species:
Species 1, shown in Figs. 1-4, comprises a planar transistor (as a memory switching transistor) in a first part of a peripheral circuit and dummy contacts to impurity regions in a second part of the peripheral circuit, wherein dummy contacts create decoupling capacitors.
Species 2, shown in Figs. 5-8, differs from Species 1 by having dummy contacts in the second part of the peripheral circuit, connected not to impurity regions but to gates of dummy planar transistors.
Species 3, shown in Figs. 9-10, differs from Species 2 by having a single dummy FinFET in the second part of the peripheral circuit which gate is connected to a dummy contact, while having two additional dummy contacts connected to a substrate.
Species 4, shown in Figs. 11-12, differs from Species 1 by having a FinFET in the first part of the peripheral circuit and two parts, each comprised multiple dummy fins, in the second part of the peripheral circuit, wherein a single decoupling capacitor is created between two parts.
Species 5, shown in Figs. 13-16, differs from Species 4 by having in the second part of the peripheral circuit, one part with multiple fins and one dummy transistor laterally shifted from the part with fins, wherein a decoupling capacitor is created between a via to the dummy transistor and the part with multiple fins.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reasons apply: 
the inventions have acquired a separate status in the art in view of their different classification (for example, FinFETs and planar transistors belong to different subclasses);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (as explained above);
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.
 An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/30/21